


Exhibit 10.32




FORBEARANCE AND FIFTH AMENDMENT TO CREDIT AGREEMENT


This FORBEARANCE AND FIFTH AMENDMENT TO CREDIT AGREEMENT (“Agreement”) is made
and entered into as of June 30, 2014 by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION (herein called “Bank”) and MAXWELL TECHNOLOGIES, INC. (“Borrower”),
with reference to the following facts and intentions of the parties:


RECITALS


A.    Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 5, 2011, as such may have been amended or modified from time to time
(the “Credit Agreement”). In connection with the Credit Agreement, Bank provided
Borrower (a) a revolving line of credit in the maximum principal amount of
Fifteen Million Dollars ($15,000,000.00) (the “Line of Credit”) which is
evidenced by that revolving line of credit note executed by Borrower in favor of
Bank in the amount of the Line of Credit and dated as of December 5, 2011, as
such may have been amended or modified from time to time (the “Revolving Line of
Credit Note”) and (b) an equipment term loan in the maximum principal amount of
Twelve Million Five Hundred Thousand Dollars ($12,500,000.00) (the “Equipment
Term Commitment”) which is evidenced by that term commitment note executed by
Borrower in favor of Bank in the amount of the Equipment Term Commitment and
dated as of December 5, 2011, as such may have been amended or modified from
time to time (the “Equipment Term Commitment Note”). The Line of Credit was to
mature and become due and payable in full on June 30, 2014. The Equipment Term
Commitment will mature and become due and payable on April 30, 2015. The Line of
Credit and the Equipment Term Commitment shall together be referred to herein as
the “Loan”.


B.    For purposes hereof, the term “Obligations” shall mean the Loan, and all
other loans, advances, debts, liabilities and obligations, tasks or duties for
the performance of covenants or for payment of monetary amounts (whether or not
such performance is then required or contingent, or such amounts are liquidated
or determinable) owing by Borrower to Bank, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising under the Credit
Agreement or any of the other Loan Documents (as defined in the Credit
Agreement). The term Obligation includes but is not limited to all principal,
interest (including all interest which accrues after the commencement of any
case or proceeding in bankruptcy, whether or not allowed in such case or
proceeding), fees, charges, expenses, attorneys’ fees and any other sum
chargeable to Borrower under the Credit Agreement or any of the other Loan
Documents.


C.    The Obligations are secured by, among other things, a security interest
granted by Borrower to Bank in all of Borrower’s accounts, deposit accounts,
accounts receivable, chattel paper, instruments, documents, general intangibles,
equipment, inventory and other rights to payment (collectively, the
“Collateral”) pursuant to that certain Security Agreement dated December 5,
2011, as such may have been amended or modified from time to time (the “Security
Agreement”).


D.    Borrower has informed Bank that (i) Borrower is in default under the Loan
Documents due to Borrower’s violation of Section 4.9(a) of the Credit Agreement
as a result of Borrower’s failure to maintain at all times the Minimum Liquidity
Coverage Ratio and (ii) Borrower will be in default under the Loan Documents due
to Borrower’s violation of Section 4.9(c) of the Credit Agreement as a result of
Borrower’s failure to maintain the required EBITDA set forth therein for the
quarter ending June 30, 2014 (collectively, the “Existing Defaults”).


E.    Borrower acknowledges that Borrower is in default under the Loan Documents
as a consequence of the Existing Defaults; that such Existing Defaults have not
been cured, waived or excused by Bank at any time or in any manner; and that
there are no claims, demands, offsets or defenses at law or in equity that would
defeat or diminish Bank’s present and unconditional right to collect any of the
Obligations, and to proceed to enforce the rights and remedies available to Bank
as provided in any of the Loan Documents or otherwise at law.


F.    Borrower has requested that Bank provide Borrower a period of forbearance
that will enable Borrower, at or prior to the expiration of such forbearance
period, to provide Bank with certain information related to Borrower’s
performance going forward. Borrower has also requested that Bank amend the
Credit Agreement to




--------------------------------------------------------------------------------




extend the maturity date of the Line of Credit and make certain other revisions
to the Credit Agreement as more fully set forth herein.


G.    In response to Borrower’s request, and in reliance upon Borrower’s
representations made to Bank in support thereof and the other terms and
conditions of this Agreement, Bank is willing to so amend certain provisions of
the Credit Agreement and forbear during the Forbearance Period (as herein below
defined) from the further exercise of Bank’s rights and remedies under the Loan
Documents, upon and subject to the terms and conditions, and only for the
purposes set forth herein, all as more particularly set forth and described in
this Agreement. The “Forbearance Period” as used herein shall refer to that
period beginning on the date of this Agreement and terminating on the earlier of
(i) August 31, 2014, and (ii) the occurrence of any default (other than the
Existing Defaults).




AGREEMENT


NOW, THEREFORE, Bank and Borrower hereby agree as follows:


1.    Adoption of Recitals. The recitals set forth above are adopted as a part
of the agreement of the parties, and the facts set forth therein are
acknowledged and agreed to be true, accurate and complete.


2.    Conditions Precedent. The following are conditions precedent to Bank’s
obligations under this Agreement, each of which must have been (and remain)
satisfied or waived (as determined by Bank in its sole discretion) in order for
this agreement to become effective.


(a)    Approval of Bank Counsel. All legal matters incidental to the forbearance
by Bank shall be satisfactory to Bank’s counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, duly executed counterparts of each of the following:


(i)    This Agreement;
(ii)    The Fourth Amended and Restated Revolving Line of Credit Note; and
(iii)    Corporate Resolutions.


(c)    Representations and Warranties. The representations and warranties
contained herein are true and correct.


3.    Representations and Warranties. Borrower hereby represents and warrants
that: (i) other than the Existing Defaults, no default, event of default, breach
or failure of condition has occurred or exists, or would exist with notice or
lapse of time, or both, under any of the Loan Documents; (ii) the parties and
signatories hereto have the authority to execute this Agreement; (iii) all
representations and warranties of Borrower in this Agreement and the other Loan
Documents including those contained in the Recitals to this Agreement continue
to be true and correct as of the time of execution of this Agreement and shall
survive the execution of this Agreement; and (iv) Bank’s liens and security
interests with respect to the Collateral are of the priority required under the
Loan Documents and are valid and enforceable in accordance with their terms.


4.    Forbearance. So long as no other breach, default or event of default shall
occur under any of the Loan Documents, and otherwise subject to and upon all the
terms and conditions set forth herein, Bank agrees that during the Forbearance
Period, Bank shall refrain from exercising its default rights and remedies in
connection with the Existing Defaults. Notwithstanding the preceding grant of
forbearance, Borrower understands, acknowledges and agrees that: Bank has not
waived the Existing Defaults; the Loan is not hereby reinstated or extended and
will remain in default throughout the Forbearance Period; and the Forbearance
Period will expire automatically and without notice immediately upon the
occurrence of any breach, default or Event of Default under this Agreement or
any of the other Loan Documents, including without limitation, any such default
relating to a further breach of the Existing Defaults. Borrower understands that
Bank has made no commitment and is under no obligation whatsoever to grant any
additional extensions of time at the end of the Forbearance Period. As a result
of the Existing Defaults, Borrower understands and agrees that bank is not
obligated to make advances or otherwise extend credit pursuant to the Credit
Agreement or the Loan Documents until such time as Bank in its sole discretion
decides that any further advances shall be made.




--------------------------------------------------------------------------------






5.    Amendments.


(a)Section 1.1(a) of the Credit Agreement hereby is amended and restated in its
entirety as follows:
    
“(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including August 31, 2014, not to exceed at any time the aggregate principal
amount of Fifteen Million Dollars ($15,000,000) (“Line of Credit”), the proceeds
of which shall be used to finance Borrower’s working capital requirements and
general corporate purposes. Borrower’s obligation to repay advances under the
Line of Credit shall be evidenced by a promissory note dated as of even date
herewith as amended, restated, modified or supplemented from time to time (“Line
of Credit Note”), all terms of which are incorporated herein by this reference.”


6.    Other Provisions.    


(a)    During the Forbearance Period, Borrower shall maintain domestic
unrestricted cash and cash equivalents on deposit with Bank and/or subject to
control agreements in favor of Bank in an amount equal to or greater than the
outstanding advances under the Line of Credit (including the Letters of Credit
Sublimit and Credit Card Sublimit).


(b)    During the Forbearance Period, the aggregate principal amount of advances
outstanding under the Line of Credit (excluding the Letters of Credit Sublimit
and Credit Card Sublimit) shall not exceed Three Million Dollars ($3,000,000).


(c)    During the Forbearance Period, Borrower agrees to provide Bank by 3 pm
Pacific Standard Time on each Friday a domestic cash forecast in form and
substance satisfactory to Bank.


(d)    Borrower agrees and acknowledges that notwithstanding anything to
contrary contained in the Loan Agreement or the other Loan Documents, Bank shall
not be obligated to make any advances or otherwise extend credit to Borrower
pursuant to the Credit Agreement or the other Loan Documents.


7.    Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Agreement:
(a)    Borrower shall fail to pay any principal, interest, fees or other charges
when due under this Agreement.
(b)     Borrower shall fail to perform any covenant or satisfy any condition
under this Agreement.
(c)    Any of the representations and warranties contained herein shall prove to
have been untrue either when made or when reaffirmed herein.
(d)    Except as expressly modified herein, any Event of Default shall occur
under any of the Loan Documents, other than the Existing Defaults.
(e)    Any further default, failure or violation of the kind described in the
Recitals which occurs after the date of this Agreement shall be considered an
Event of Default under this Agreement
8.    Remedies.     Upon the occurrence of an Event of Default, the Forbearance
Period shall expire automatically, immediately, and without notice, and Bank
shall have all rights and remedies available to it under the Loan Documents or
otherwise at law.
9.    Default Interest. From and after the date of any Event of Default under
this Agreement, the outstanding principal balance of the Line of Credit Note and
the principal balance of the Equipment Term Commitment Note, shall bear interest
until paid in full at the Default Rate set forth in the their respective
agreements.






--------------------------------------------------------------------------------




10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered to Bank will be deemed
to be an original and all of which, taken together, will be deemed to be one and
the same instrument.


11.    Non-Impairment. Except as expressly provided herein, nothing in this
Agreement shall alter or affect any provision, condition or covenant contained
in the Line of Credit Note, the Equipment Term Commitment Note or other Loan
Documents, or affect or impair any rights, powers, or remedies thereunder, it
being the intent of the parties hereto that the provisions of the Line of Credit
Note, Equipment Term Commitment Note and the other Loan Documents shall continue
in full force and effect except as expressly modified hereby.


12.    Release. Borrower hereby absolutely and unconditionally releases and
forever discharges Lender, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands, debts, liabilities, obligations, promises, acts agreements,
costs and expenses, or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort under any state or
federal law or otherwise, which Borrower has had or now has against any such
person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Agreement,
whether such claims, demands and causes of action are matured or unmatured,
known or unknown, suspected or unsuspected, absolute or contingent
(collectively, the “Released Claims”). Without limiting the foregoing, the
Released Claims shall include any and all liabilities or claims arising out of
or in any manner whatsoever connected with or related to the Loan Documents, the
recitals hereto, any instruments, agreements or documents executed in connection
with any of the foregoing or the origination, negotiation, administration,
servicing and/or enforcement of any of the foregoing. Borrower hereby further
acknowledges and agrees that as of the date hereof they have no existing
defenses to the enforcement of any of the Loan Documents and to the extent that
any exist as of the date hereof, each of them are hereby absolutely and forever
waived.


By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.


This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Agreement, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.


13.    Choice of Law. This Agreement and the other Loan Documents shall be
governed by and interpreted in accordance with the laws of the State of
California, except if preempted by Federal law.


14.    Arbitration.


(a)    The parties hereto agree, upon demand by any party, to submit to binding
arbitration all claims, disputes and controversies between or among them (and
their respective employees, officers, directors, attorneys, and other agents),
whether in tort, contract or otherwise in any way arising out of or relating to
(i) this Agreement, any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.


(b)    Any arbitration proceeding will (i) proceed in a location in California
selected by the American Arbitration Association (“AAA”); (ii) be governed by
the Federal Arbitration Act (Title 9 of the United States Code), notwithstanding
any conflicting choice of law provision in any of the documents between the
parties; and (iii) be conducted by the AAA, or such other administrator as the
parties shall mutually agree upon, in accordance with the




--------------------------------------------------------------------------------




AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least One Million Dollars ($1,000,000.00) exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.


(c)    The arbitration requirement does not limit the right of any party to (i)
foreclose against real or personal property collateral; (ii) exercise self-help
remedies relating to collateral or proceeds of collateral such as setoff or
repossession; or (iii) obtain provisional or ancillary remedies such as
replevin, injunctive relief, attachment or the appointment of a receiver, before
during or after the pendency of any arbitration proceeding. This exclusion does
not constitute a waiver of the right or obligation of any party to submit any
dispute to arbitration or reference hereunder, including those arising from the
exercise of the actions detailed in sections (i), (ii) and (iii) of this
paragraph.


(d)    Any arbitration proceeding in which the amount in controversy is Five
Million Dollars ($5,000,000.00) or less will be decided by a single arbitrator
selected according to the Rules, and who shall not render an award of greater
than Five Million Dollars ($5,000,000.00). Any dispute in which the amount in
controversy exceeds Five Million Dollars ($5,000,000.00) shall be decided by
majority vote of a panel of three arbitrators; provided however, that all three
arbitrators must actively participate in all hearings and deliberations. The
arbitrator will be a neutral attorney licensed in the State of California or a
neutral retired judge of the state or federal judiciary of California, in either
case with a minimum of ten years’ experience in the substantive law applicable
to the subject matter of the dispute to be arbitrated. The arbitrator will
determine whether or not an issue is arbitratable and will give effect to the
statutes of limitation in determining any claim. In any arbitration proceeding
the arbitrator will decide (by documents only or with a hearing at the
arbitrator’s discretion) any pre-hearing motions which are similar to motions to
dismiss for failure to state a claim or motions for summary adjudication. The
arbitrator shall resolve all disputes in accordance with the substantive law of
California and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award. The arbitrator shall also have the power to award
recovery of all costs and fees, to impose sanctions and to take such other
action as the arbitrator deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the California Rules of Civil
Procedure or other applicable law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.


(e)    In any arbitration proceeding, discovery will be permitted in accordance
with the Rules. All discovery shall be expressly limited to matters directly
relevant to the dispute being arbitrated and must be completed no later than
twenty (20) days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.


(f)    No party hereto shall be entitled to join or consolidate disputes by or
against others in any arbitration, except parties who have executed any Loan
Document, or to include in any arbitration any dispute as a representative or
member of a class, or to act in any arbitration in the interest of the general
public or in a private attorney general capacity.


(g)    The arbitrator shall award all costs and expenses of the arbitration
proceeding.


(h)    Notwithstanding anything herein to the contrary, no dispute shall be
submitted to arbitration if the dispute concerns indebtedness secured directly
or indirectly, in whole or in part, by any real property unless (i) the holder
of the mortgage, lien or security interest specifically elects in writing to
proceed with the arbitration, or (ii) all parties to the arbitration waive any
rights or benefits that might accrue to them by virtue of the single action rule
statute of California, thereby agreeing that all indebtedness and obligations of
the parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any




--------------------------------------------------------------------------------




such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.


(i)    To the maximum extent practicable, the AAA, the arbitrators and the
parties shall take all action required to conclude any arbitration proceeding
within one hundred eighty (180) days of the filing of the dispute with the AAA.
No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(j)    Notwithstanding anything herein to the contrary, each party retains the
right to pursue in Small Claims Court any dispute within that court’s
jurisdiction. Further, this arbitration provision shall apply only to disputes
in which either party seeks to recover an amount of money (excluding attorneys’
fees and costs) that exceeds the jurisdictional limit of the Small Claims Court.


15.    Integration; Interpretation. The Loan Documents, including this
Agreement, contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein, and supersede all
prior negotiations. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents in any
of the Loan Documents includes any amendments, renewals or extensions approved
by Bank in writing.


[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the day and year first above written.


“BANK”


WELLS FARGO BANK, NATIONAL ASSOCIATION
“BORROWER”


MAXWELL TECHNOLOGIES, INC.
By:          /s/ Dennis Kim                           
Name:          Dennis Kim                                
Title:          V.P., Team Leader _                 
By:    /s/ Kevin Royal                                       
Name:     Kevin Royal                                       
Title:       Sr. V.P. and Chief Financial Officer   















































































[Signature Page to Forbearance and Fifth Amendment to Credit Agreement]




